 In the Matter of'NATIONAL GYPSUM COMPANYandDISTRICT 50,UNITED MINE Won nas OF AMERICACase No. 9-R-1416.-Decided July 19,1944Mr. D. W. Burnett,of Alexandria, Ind.. for the Company.Mr. Stanley E.'Stohr,of Terre Haute, Ind., for District 50.Mr.,Jesse W. Peden,of Indianapolis, Ind., for the Stone Workers.Mr. Bernard Goldberg,of counsel to the, Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofNational Gypsum Company, Alexandria, Indiana, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before'James H. Shaw, Trial Exam-iner.Said hearing was held at Alexandria, Indiana, on June 9,1944.The -Company, District 50, and United Stone and AlliedProducts Workers of America, C. I. 0., Branch 34, herein called theStoneWorkers, appeared and participated.All _ partieswereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence 'bearinig'on- the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCompany,-a Delaware corporation,has its princi-pal offices in Buffalo,New York,and numerous plants in different.parts of the-UnitedStates.-Its plant at Alexandria,Indiana, with57 N. L.R. B., No. Si.422 INATIONAL GYPSUM COMPANY423which this proceeding is. concerned, is. engaged in-' the ' manlifactureof rock wool insulation products: This plant's monthly purchasesof raw materials used in the 'manufacturing process are valued atapproximately $50,000, of which 60 percent is received from sourcesoutside the State of Indiana;The monthly production of finishedproducts is valued at approximately $100,000, of which 85 percent isshipped to,points outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine, Workers of America, unaffiliated, andUnited Stone and Allied Production Workers of America, Branch 34,affiliated with the Congress of Industrial Organizations, are labor or-ganizations admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn May 25, 1943, the Stone Workers and the Company entered intoan exclusive bargaining contract for 1 year, automatically renewablefrom year to year thereafter unless either party gave notice of a desireto change the contract at least thirty (30) days prior to the anniversarydate.It is conceded that neither party to the contract has servednotice of a desire to effectuate any change.On March 29, 1944, ormore than 30 days prior to the first anniversary date of the contract,District 50, claiming to represent a majority of its employees, requestedthat the Company start contract negotiations.The Stone Workerscontends that its contract constitutes a bar to the present proceeding.The Company takes no position in the controversy but will bargaincollectively with whichever union is ' certified by the, Board in an ap-propriate unit.This case falls squarely within the rule, repeatedlyenunciated-by the Board, that a contract automatically renewed aftera conflicting timely claim to representation has been, made, does notconstitute a bar to a new election.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50 represents a substantial number of em-ployees in the unit hereinafter found appropriate.2',We_ find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'Matter,'o f Hall'Manufaetwring Company,40 N. L. R.B: 14;Matter of Kingan d Co:,Inc, 37 NL R. B '7162 The Field Examiner reported that District 50 submitted 120 authorization cards ; thatthe names of 101 persons appearing on the cards were listedon the Company's pay roll ofMay 7, 1944, which contained the names of 114 employees in the appropriate unit ; and that101 cards were dated in March 1944The Stone workers, relying on its contract, producedno evidence of membership among the employees of the Company. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITWe find; in substantial agreement, with;a stipulation of the parties,that all employees of the Company's, plant at Alexandria, Indiana,,ex-eluding inspectors, clerks, watchmen, janitors, caretakers, main officeemployees and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees; or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective'bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning, representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the'date of the,Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy vi"rtue'of and pursuant to the power vested in the National LaborRelations Board by Section 9.(c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National GypsumCompany, Alexandria, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States. who present themselves in person at, the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Dis-trict 50, United Mine Workers of America, unaffiliated; or by UnitedStone and Allied Products Workers of America, Branch 34, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining; or by neither.